REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/8/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 2/8/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "wherein the configuration information includes information on a SCell deactivation timer in case that the terminal does not support the dormant state" in the last two lines and notes “entering a dormant state” in line 10 and “from the dormant state” in line 12 and where it appears the claim is disjointed as it is unclear how performing “entering a dormant state”, “from the dormant state” and “does not support the dormant state” are meaningfully related.
Claim 6 recites the limitation "wherein the configuration information includes information on a SCell deactivation timer in case that the terminal does not support the dormant state" in the last two lines and notes “while the terminal is in a dormant state” in “enters the dormant state” in line 11 and where it appears the claim is disjointed as it is unclear how performing “in a dormant state”, “enters the dormant state” and “does not support the dormant state” are meaningfully related.
Claim 11 recites the limitation "wherein the configuration information includes information on a SCell deactivation timer in case that the terminal does not support the dormant state" in the last two lines and notes “enter a dormant state” in line 12 and “from the dormant state” in line 14 and where it appears the claim is disjointed as it is unclear how performing “enter a dormant state”, “from the dormant state” and “does not support the dormant state” are meaningfully related.
Claim 16 recites the limitation "wherein the configuration information includes information on a SCell deactivation timer in case that the terminal does not support the dormant state" in the last two lines and notes “while the terminal is in a dormant state” in line 10 and “enters the dormant state” in line 13 and where it appears the claim is disjointed as it is unclear how performing “in a dormant state”, “enters the dormant state” and “does not support the dormant state” are meaningfully related.
Claims 2-5, 7-10, 12-15 and 17-20 are rejected based upon a rejected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nokia, “Signaling for euCA (Enhancing LTE CA Utilization)”, September 10-13, 2018, 3GPP, RP-182006 – teaches a parameter directSCellActivation which indicates 
US 20190021052 – teaches determining if a UE supports a dormant SCcell state (see para. 0112).
US 20200029316 – teaches not support of BWP in dormant state (see para 0396).
US 20210185614 – teaches exchanging information as to whether dormant state is supported (see para. 0289).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael K Phillips/Examiner, Art Unit 2464